DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 09/08/2021 has been entered.   Claims 1 – 7 remain pending in the application.   
The Applicant’s amendment has overcome each and every claim objection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been fully considered but are not persuasive.
Regarding the argument “the proposed modification would frustrate the very purpose of Hromdka… Hromdka expressly teaches that the driving force on the shaft must be applied to the end of the shaft… the driving force of the drive is introduced onto the shaft at an axial end thereof, where it is axially spaced from the springs… clearly, Hromdka could not have the spring positioned between both flaps and the application of the force in between both flaps and the application of the force in between both flaps because as noted above, the spring must be axially spaced from the application of the force… these teaching are not a coincidence, but rather Hromdka is purposely 
As illustrated in the first embodiment in Figure 4b, the spring may be placed on the shaft adjacent one of the flaps.  One of ordinary skill would use the motivation taught by Schneider (see Section 6.02 below which quotes Schneider Paragraph 0033) to modify the location of the drive to be applied between the two flaps.   Because the spring is not placed directly in the middle of the shaft in the embodiment of Figure 4b, there would still be axial spacing between the spring of Hromdka and the modified location of the driving force on the shaft.  
Therefore, the rejection of Claim 1 is upheld.  
Regarding the Claim 2 – 7 arguments that Derx does not cure the deficiencies of the Claim 1 rejection of Hromdka in view of Schneider, please see the response to Claim 1 argument above, in which the rejection of Claim 1 is upheld.
Therefore, the rejections of Claims 2 – 7 are upheld. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hromadka et al. (German Patent Publication DE102015108316A1, English Machine Translation provided herein and .
Regarding Claim 1, Hromadka shows (Figures 1 and 2): 
An air flap structure (18) for a motor vehicle air-conditioning module (10), comprising:
at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1), each having an assigned closure flap (the left 22 and the right 22, as illustrated in Figures 1 and 2) configured to close and open (“each of the flaps 22 can optionally close or open a channel 14 in order to influence the air flow into the passenger compartment”, Paragraph 0043) the assigned air outlet opening (the left 14 and the right 14, as illustrated in Figure 1);
a shaft (20) on which the closure flaps (the left 22 and the right 22, as illustrated in Figures 1 and 2) are arranged configured to rotate therewith (“a shaft 20 on which the two flaps are arranged”, Paragraph 0043; as illustrated n Figure 2, shaft 20 rotates), wherein the closure flaps (the left 22 and the right 22, as illustrated in Figures 1 and 2) are rotatable into a closed (“a closed position in which each flap closes a channel”, Paragraph 0001) and an opened (“at least one open position in which each flap at least partially releases a channel”, Paragraph 0001) position by a rotational movement (“the shaft 20 rotates”, Paragraph 0056) of the shaft (20); 
a drive (24) configured to drive (“a drive 24 is provided which adjusts the shaft 20 between a closed position… and several open positions”, Paragraph 0044) the shaft (20) and configured to generate (the drive 24 rotates shaft 20 clockwise and counterclockwise) the rotational movement (“the shaft 20 rotates”, Paragraph 0056) thereof, wherein, with respect to imaginary planes (imaginary planes illustrated in Annotated Figure 1 below) at both ends of the shaft (20), perpendicular (as illustrated in Annotated Figure 1 below, the 

    PNG
    media_image1.png
    517
    611
    media_image1.png
    Greyscale

a driving force (the driving force of 24 that rotates 20 clockwise and counterclockwise) of the drive (24) is introduced onto (the driving for is introduced on right end 28 of shaft 20, as illustrated in Figure 1) the shaft (20) on one end (28, as illustrated in Figure 1; “the drive 
The Examiner notes Hromadka’s the center (as illustrated in Figure 2, the center of 20 is located between the left and right 22, and therefore between the left and right 14) of shaft 20 is located between two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the driving force is introduced onto the shaft exclusively between [as noted above, the center of shaft 20 is located between the left 14 and the right 14] the two adjacent air outlet openings of the at least two air outlet openings. 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Schneider teaches (Figure 1):
An air flap structure (10) for a motor vehicle-air conditioning module (“such air flaps are known in automobile construction and are commonly used to open and close air passages through which air can enter the interior of the vehicle”, Paragraph 0002), comprising:
at least two air outlet openings (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047), each having an assigned closure flap (12 and 14, respectively) configured to close and open (“the air flaps can be rotated between different positions, in particular between an open position.. and a closed position”, Paragraph 0003) the assigned air outlet opening (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047); wherein
the two closure flaps (12 and 14) share a common axis of rotation (D), wherein
a driving force (the rotational force generated by 24) of a drive (24) for rotating the two closure flaps (12 and 14) is introduced exclusively between (as illustrated in Figure 1, the driving force of 24 is introduced between 12 and 14) two adjacent air outlet openings (as illustrated in Figure 1, 12 and 14 are adjacent to each other; therefore, the openings they adjust are adjacent to each other) of the at least two air outlet openings (air passage opening adjusted by air flap 12 and air passage opening adjusted by air flap 14, see Paragraph 0047).
Further, “it can be driven to rotate about the axis of rotation with a torque transmitted over it with a mechanical stress state that is less stressful”, Paragraph 0009.  “For the most symmetrical introduction of torque from the rotary drive via its rotary output part into the two axially coupled air flaps, the two stub shafts are preferably arranged symmetrically with respect to the axial longitudinal center of the rotary output part”, Paragraph 0033.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location the driving force is introduced onto the shaft shown by Hromadka to be exclusively between the two adjacent closure flaps and the two adjacent air outlet openings, as taught by Schneider, to provide the most symmetrical introduction of torque from the rotary drive to reduce the mechanical stress of the structure.

Regarding Claim 2, the combination of Hromadka (Figures 1 and 2) and Schneider (Figure 1) teaches:
The driving force (Hromadka: the driving force of 24 that rotates 20 clockwise and counterclockwise) is introduced onto (as modified in view of Schneider in Claim 1 above, Hromadka’s driving force is now introduced onto shaft 20 in the center between the left .

Claims 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hromadka et al. (German Patent Publication DE102015108316A1, English Machine Translation provided herein and relied upon below) and Schneider (German Patent Publication DE102013200939A1, English Machine Translation provided herein and relied upon below), as recited in Claim 2 above, further in view of Derx et al. (German Patent Publication DE102014106307A1, English Machine Translation provided herein and relied upon below). 
Regarding Claim 3, Hromadka shows (Figures 1 and 2):
The shaft (20) extends through an edge (as illustrated in Figure 2, 20 extends through the bottom edge of each 22) of the closure flaps (the left 22 and the right 22, as illustrated in Figure 2). 
However, Hromadka lacks showing the shaft extends through a center of the closure flaps.
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
two closure flaps (12 and 14), wherein a shaft (18) extends through a center (as illustrated in Figure 3, 18 runs through the center of 12 and 14) of the closure flaps (12 and 14).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the location the attachment of the shaft to the closure flaps shown by Hromadka to be extend through the center of the closure flaps, as taught by Derx, to minimize the torsional stress 

Regarding Claim 4, Hromadka shows (Figures 1 and 2):
The shaft (20) and the two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the shaft is a hollow shaft, through an interior of which a driveshaft extends, said driveshaft being connected at one end to the drive and at an opposite end, in order to introduce the driving force of the drive into the shaft, is connected to a latter between the two adjacent air outlet openings of the at least two air outlet openings. 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
at least two air outlet openings (6 and 8, as illustrated in Figure 1), each having an assigned closure flap (12 and 14), 
a shaft (22/24) on which the closure flaps (12 and 14) are arranged (as illustrated in Figures 1 and 3); and
a drive (36) configured to drive the shaft (18); wherein
the shaft (22/24) is a hollow shaft (as illustrated in Figure 3, 22 and 24 are hollow), through an interior (the interior of 22 and 24) of which a driveshaft (18) extends (as illustrated in Figure 3, 18 extends through the interior of 22 and 24), said driveshaft (18) being connected at one end (the left end, as illustrated in Figure 3) to the drive (36) and at 
Further, “this enables the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner”, Paragraph 0006.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interface between the shaft and the drive shown by Hromadka such that the shaft is a hollow shaft, through an interior of which a driveshaft extends, said driveshaft being connected at one end to the drive and at an opposite end, in order to introduce the driving force of the drive into the shaft, is connected to a latter between the two adjacent air outlet openings of the at least two air outlet openings, as taught by Derx, to enable the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner.

Regarding Claim 5, Hromadka shows (Figures 1 and 2):
The shaft (20) and the two adjacent air outlet openings (the left 14 and the right 14 are adjacent to each other, as illustrated in Figure 1) of the at least two air outlet openings (the left 14 and the right 14, as illustrated in Figure 1).
However, Hromadka lacks showing the shaft between the two adjacent air outlet openings of the at least two air outlet openings is provided with a gearwheel, a chain wheel, a belt wheel or a lever connection, via which the driving forced is introduced onto the shaft, wherein the gearwheel, chain wheel, belt wheel, or the lever connection is driven 
In the same field of endeavor as an air flap structure for a motor vehicle air-conditioning module, Derx teaches (Figures 1, 2, and 3):
An air flap structure (10) for a motor vehicle-air conditioning module (4), comprising:
at least two air outlet openings (6 and 8, as illustrated in Figure 1), each having an assigned closure flap (12 and 14), 
a shaft (22/24) on which the closure flaps (12 and 14) are arranged (as illustrated in Figures 1 and 3); and
a drive (36) configured to drive the shaft (18); wherein
the shaft (22/24) between the two adjacent air outlet openings (as illustrated in Figure 1, 6 and 8 are adjacent one another) of the at least two air outlet openings (6 and 8) is provided with a belt wheel (26), via which the driving force (the rotational force generated by 36) is introduced onto the shaft (22/24), wherein the, belt wheel (26) is driven in turn by (as illustrated in Figure 3) a driveshaft (18) which extends substantially parallel to (as illustrated in Figure 3, 18 is parallel to 22/24) the shaft (22/24) and is connected to (as illustrated in Figure 3) the drive (36).
Further, “this enables the individual valve flaps of the valve flap assembly to be adjusted independently of one another in a simple manner”, Paragraph 0006.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the interface between the shaft and the drive shown by Hromadka such that the shaft between the two adjacent air outlet openings of the at least two air outlet openings is provided with a belt wheel, via which the driving forced is introduced onto the shaft, wherein the belt wheel is driven in turn by a driveshaft which extends substantially parallel to the shaft and is connected to 

Regarding Claim 6, the combination of Hromadka (Figures 1 and 2), Schneider (Figure 1), and Derx (Figures 1, 2, and 3) teaches:
A motor vehicle air-conditioning module (Hromadka: 10) comprising an air flap structure according to Claim 5 (please see the rejection of Claims 1, 2, 3, and 5 above for further detail). 

Regarding Claim 7, the combination of Hromadka (Figures 1 and 2), Schneider (Figure 1), and Derx (Figures 1, 2, and 3) teaches:
A motor vehicle (Hromadka: motor vehicle, Paragraph 0001) comprising a motor vehicle air-conditioning module according to Claim 6 (please see the rejection of Claims 1, 2, 3, 5, and 6 above for further detail). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
11/29/2021

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
12/2/2021